department of the treasury internal_revenue_service washington d c date chief_counsel number release date conex-105184-18 index number the honorable john a defrancisco new york state senator capitol albany ny attention ------------------------ dear mr defrancisco thank you for your letter dated date requesting an opinion about a proposal advanced by the governor of the state of new york in his executive budget this proposal establishes a charitable gifts trust fund and allows individual taxpayers a credit against state_income_tax for a percentage of amounts contributed to such a fund during the immediately preceding_taxable_year specifically you asked for our opinion about whether amounts contributed by taxpayers under this proposal would be recognized by the irs as a charitable_contribution allowable as a deduction under sec_170 of the internal_revenue_code section dollar_figure of revproc_2018_1 2018_1_irb_1 provides that the offices of associate chief_counsel ordinarily do not issue letter rulings on matters involving the federal tax consequences of any proposed federal state local municipal or foreign legislation therefore we are unable to provide an opinion on the governor’s proposal nevertheless we are aware of his and similar proposals and are continuing to study the application of the federal tax laws to these matters conex-105184-18 thank you for providing information on this matter if you have any questions please contact me or -------------- at -------------------- sincerely robert m casey acting chief branch office of associate chief_counsel income_tax accounting
